Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed by the Preliminary Amendment on 01/29/2021.  Claims 1-20 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of prior U.S. Patent No. US10936478 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: See the claims 1-20 in the US patent and comparing to the claims 1-20 of the current application:
Current Claims 1-7:
Claims in Current Application
Claims in Patent No. US10936478 B2
1. A method, comprising:
obtaining original source code comprising a plurality of entities, wherein the plurality of entities each correspond to a location in the original source code;
during an offline phase and by a computer processor, 
generating, from the original source code, 
(i) a dependency graph comprising a plurality of nodes corresponding to the plurality of entities and
(ii) a location index that maps each location in the original source code to one of the plurality of nodes; and
during an online phase following the offline phase and using the dependency graph and the location index:

identifying a plurality of modified locations in the original source code by comparing modified source code to the original source code;

obtaining, for each of the plurality of modified locations and by searching the location index, 
matching nodes of the plurality of nodes;

determining, for each of the matching nodes, impacted nodes of the plurality of nodes reachable from the matching node; and








identifying, using the location index, impacted entities of the plurality of entities corresponding to the impacted nodes.


obtaining original source code comprising a plurality of entities, wherein the plurality of entities each correspond to a location in the original source code;


generating, from the original source code and by a computer processor, a dependency graph comprising a plurality of nodes corresponding to the plurality of entities;
extracting, by the computer processor, a location index that maps each location in the original source code to one of the plurality of nodes, wherein the location index is separate from the dependency graph;


identifying a plurality of modified locations in the original source code by comparing modified source code to the original source code;

obtaining, for each of the plurality of modified locations and by searching the location index, matching nodes of the plurality of nodes;

determining, for each of the matching nodes, impacted nodes of the plurality of nodes reachable from the matching node;
restricting the impacted nodes based on an edge type to obtain filtered impacted nodes, wherein each impacted node of the filtered impacted nodes is connected by a directed edge having the edge type to a node in a path of the dependency graph between the matching node and the impacted node; and

identifying, using the location index, impacted entities of the plurality of entities corresponding to the filtered impacted nodes.

2. The method of claim 1, further comprising:
obtaining, for each of a plurality of tests, covered entities of the plurality of entities;
identifying, for each of the plurality of tests, covered impacted entities common to the impacted entities and the covered entities for the test; and
obtaining test priorities by prioritizing execution of the plurality of tests using the covered impacted entities for each of the plurality of tests.

 2. The method of claim 1, further comprising:
obtaining, for each of a plurality of tests, covered entities of the plurality of entities;
identifying, for each of the plurality of tests, covered impacted entities common to the impacted entities and the covered entities for the test; and
obtaining test priorities by prioritizing execution of the plurality of tests using the covered impacted entities for each of the plurality of test
 

 3. The method of claim 2, further comprising:
generating a report comprising the impacted entities and the test priorities.


 3. The method of claim 2, further comprising:
generating a report comprising the impacted entities and the test priorities.


 4. The method of claim 1, further comprising:
determining, based on the comparing of the modified source code to the original source code, that a level of imprecision of the dependency graph exceeds a predetermined threshold; and
in response to determining that the level of imprecision exceeds the predetermined threshold, re-generating the dependency graph using the modified source code.

4. The method of claim 1, further comprising:
determining, based on the comparing of the modified source code to the original source code, that a level of imprecision of the dependency graph exceeds a predetermined threshold; and
in response to determining that the level of imprecision exceeds the predetermined threshold, re-generating the dependency graph using the modified source code.

 5. The method of claim 1,
wherein comparing the modified source code to the original source code comprises determining modifications that result in the modified source code when applied to the original source code, and
wherein each of the modifications comprises a first location in the original source code and a second location in the modified source code.

5. The method of claim 1,
wherein comparing the modified source code to the original source code comprises determining modifications that result in the modified source code when applied to the original source code, and
wherein each of the modifications comprises a first location in the original source code and a second location in the modified source code.


6. The method of claim 1, wherein identifying the impacted nodes reachable from the matching node comprises:
identifying, for each of the impacted nodes, a path in the dependency graph between the matching node and the impacted node,
wherein the impacted node has a specific node type.

 6. The method of claim 1, wherein identifying the impacted nodes reachable from the matching node comprises:
identifying, for each of the impacted nodes, a path in the dependency graph between the matching node and the impacted node,
wherein the impacted node has a specific node type.

7. The method of claim 1, wherein identifying the impacted nodes reachable from the matching node comprises:
identifying, for each of the impacted nodes, a path in the dependency graph between the matching node and the impacted node,
wherein the path comprises an edge connected to the impacted node, and
wherein the edge has a specific edge type.

7. The method of claim 1, wherein identifying the impacted nodes reachable from the matching node comprises:
identifying, for each of the impacted nodes, a path in the dependency graph between the matching node and the impacted node,
wherein the path comprises an edge connected to the impacted node, and
wherein the edge has a specific edge type.



Thus, Claims 1-7 recite correspondingly the claimed recitations 1-7 as in the US Patent, for identifying impacted entities of the plurality of entities corresponding to the changed impacted nodes. The Current Claimed invention is added with using offline and online in generation and identification, but it is not patentably distinct from each other in accordance to the compare table.
Therefore, it would be obvious to an ordinary of skills before the affective filing of the claimed invention to make addition of offline and online that would not be patentably distinct from each other, but rather to include common user activities in code sources.
	Current Claims 8-14: Directed to a system that has double-patenting corresponding to the system claims 8-14 of the US patent.
Current Claims 15-20: Directed to a non-transitory computer readable medium that has double-patenting corresponding to the non-transitory computer readable medium claims 15-20 of the US patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


Claims 1-3, 5-10, 12-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over D.M. German et al., “Change Impact Graphs: Determining The Impact of Prior Code Changes”, 2009, Information and Software Technology, 15 pages, in view of Mercer et al., “Computing and Visualizing the Impact of Change with Java PathFinder Extensions”, 2012, ACM, 5 pages (Submitted in IDS receipt date 1/29/2021).
As per Claim 1: German discloses, 
1. A method, comprising:
obtaining original source code comprising a plurality of entities, wherein the plurality of entities each correspond to a location in the original source code;
(Fig. 1, show an example of C source code evolution for change history, C0 is the code original added. 

during an offline phase and by a computer processor, 
generating, from the original source code, 
(i) a dependency graph comprising a plurality of nodes corresponding to the plurality of entities and
(See Instruction, and Fig. 3 in p. 2, it shows a dependent graph with white node, generated from source code such as code in Fig. 1, considered as being generated before an online phase. See Fig. 9, p. 5, dependent graph is extracted from MRs where see in p. 4: “Each MR consists of changes to zero or more source code files, and results in a new instance (or version) for each of such files. For each instance of each file in the MR we perform the following operations” ;)
(ii) a location index that maps each location in the original source code to one of the plurality of nodes; and
(See location a, b, c, d, e, f, as name of nodes in Figs. 1, 2, with regard to C0 as original source code, and Fig. 3 as the dependent graph, with f as part in e or considered as being deleted. And See Fig. 9, each locations (such as a, b, c, d, e, f) is mapped correspondingly in Figs 2, and 3.
Thus, with Figs, 1, 2, 3, express a general of a source code with a plurality of entities. They are corresponding to Fig. 9, as an offline phase because the generation is for assisting the change impact 

during an online phase following the offline phase and using the dependency graph and the location index:
(Referred to Fig. 10. CIG, that is for identifying the impact on code change, corresponding to the graph with colored marks given in large scale. i.e. seen as in Figs.23, 24, etc.)
identifying a plurality of modified locations in the original source code by comparing modified source code to the original source code;

obtaining, for each of the plurality of modified locations and by searching the location index, matching nodes of the plurality of nodes;
(Figs. 4, 5, 6, 7, are obtained based on the modified code and locations in according to Fig. 10, based on history of Fig. 9)
determining, for each of the matching nodes, impacted nodes of the plurality of nodes reachable from the matching node; and
(Figs. 4, 5, 6, 7, for matching nodes and impacted nodes, with Figs 1,2,3, given as an original and modified code for determining)

identifying, using the location index, impacted entities of the plurality of entities corresponding to the impacted nodes.
(Figs. 4, 5, 6, 7, with different colors on nodes, for matching nodes and impacted nodes, with Figs 1,2,3, given as an original and modified code for locations a, b, c, d, e, f)

In identifying the impacted entities of the plurality of entities corresponding to the impacted nodes, German discloses using the location a, b, c, d, e, f to dependent graph.  
German does not explicitly use a location index.

  	Mercer, an analogous prior art, discloses using a location index (Figure 1, p.3, with visualized nodes such (3) 11-11, (5) 13-13; the impacts depend on the instruction of code change, and code at line 11, code at line 13 corresponding impact nodes 3, 5, etc. The entities in this code change are a typical example, i.e. it would be done similarly to a portion of code within a range, a class as listed in XML file, with the nodes and attributes in p.3 and 4).
	Therefore, it would be obvious to an ordinary of skills before the effective filing of the invention to combine the using location index as of Mercer with code location identifiers of German. The combination would yield results predictable because it are only common ways for helping to identify the code location, but used variously with user choices.  
 
As per Claim 2: Regarding,
2.    The method of claim 1, further comprising:
obtaining, for each of a plurality of tests, covered entities of the plurality of entities; identifying, for each of the plurality of tests, covered impacted entities common to the impacted entities and the covered entities for the test; 
and obtaining test priorities by prioritizing execution of the plurality of tests using the covered impacted entities for each of the plurality of tests.
German obtains the covered entities of the plurality of entities as color marked nodes (the small scale of source code such as in Figs. 1-7; identifying covered impacted entities common to the impacted entities and the covered entities as colored marks node, 
But does not shows doing test,
Mercer for the test (Figure 1, lower panes are the simulation, that provides the identification of code change impact in the source program corresponding to color nodes.  The color nodes is the identification of covered impacted “entities”. The simulation is a prior execution, and it is only the example of code in a program, if there are many programs or many changes it would be with plurality tests). Claimed recitations with “for each of a plurality of tests”, and “covered entities 
Therefore, it would be obvious to an ordinary of skills before the effective filing of the invention to further include test as of Mercer to the impacted entities of German as of the requirements that all code developers to perform before release.

As per Claim 3: Regarding,
3.    The method of claim 2, further comprising:
generating a report comprising the impacted entities and the test priorities.
(Mercer: p. 1, in Introduction, passage ‘In this paper..’, the simulation mode enables users to visualize the impact of the changes.. Moreover, the word C show the impact directly on the code lines in the program would be obvious to be a report.)

As per Claim 5: Regarding,
5.    The method of claim 1,
wherein comparing the modified source code to the original source code comprises determining modifications that result in the modified source code when applied to the original source code, and
(German: Fig. 1 shows comparing the modified source code as bold code in C1, C2, C3 to C0 as the original source code, Figs. 4, 5, 6, 7 show the determinations.) 
wherein each of the modifications comprises a first location in the original source code and a second location in the modified source code.
(See Fig. 1)

As per Claim 6: Regarding,
6.    The method of claim 1, wherein identifying the impacted nodes reachable from the matching node comprises:
identifying, for each of the impacted nodes, a path in the dependency graph between the matching node and the impacted node, wherein the impacted node has a specific node type.
(German: See Figures with color mark node, e.g. Fig. 12 in p. 7)

As per Claim 7: Regarding,
7.    The method of claim 1, wherein identifying the impacted nodes reachable from the matching node comprises:
identifying, for each of the impacted nodes, a path in the dependency graph between the matching node and the impacted node, wherein the path comprises an edge connected to the impacted node, and wherein the edge has a specific edge type. 
(German: See Figures with color mark node, e.g. Fig. 12 in p. 7)


As per Claims 8-10, 12-14: Claims are directed to a system, the rejection of claims has the same rationale as addressed in the method claims 1-3, 5-7 above.
As per Claims 15-16, 18-20:  Claims are directed to a non-transitory computer readable medium, the rejection of claims has the same rationale as addressed in the method claims 1-3, 5-7 above.

Allowable Subject Matter
Claims 4, 11, and 17 are subject to double patenting issue, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims, with providing that the double patenting is resolved.

Conclusion
 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
TTV
September 28, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191